DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
2. 	Claims 29, 30, 32-33, 35, and 37-49 are presented for examination. Claims 1-28, 31, 34, 36 and 50 are cancelled.	

EXAMINER'S AMENDMENT
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner's amendment was given in a telephone interview with Alex Wolcott (Reg. No. 75,571) on 01/20/2022. 
The application has been amended as follows:
Please amend the claims 29, 43, and 48 as follows:
Listing of Claims:

1-28.	(Cancelled)

29. 	(Currently Amended) An apparatus, comprising:

at least one memory including computer program code,
wherein the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus at least to
select, by the apparatus operating in a non-scheduled access scheme, a first codeword and a second codeword based on an amount of data, wherein the first codeword is spread using a major sequence, and the second codeword is spread using an optional sequence;
determine a transport block size for the first codeword and the second codeword; and
transmit the data to a network node using the first codeword and the second codeword,
wherein the major sequence is configured from a major sequence pool, and the optional sequence is determined based on the major sequence and an optional sequence pool, and
wherein there is a one-to-one mapping between a first sequence in the major sequence pool and a second sequence in the optional sequence pool, or there is a one-to-multiple mapping between a first sequence in the major sequence pool and a second sequence in the optional sequence pool.

30. 	(Previously Presented) The apparatus according to claim 29, wherein the selecting of the first codeword and the second codeword is based on at least one of a size of uplink buffer at the apparatus, a size of the resource pool, or a configured modulation and coding scheme.

31. 	(Cancelled) 



33. 	(Previously Presented) The apparatus according to claim 29, wherein a transmission power offset exists between a spread signal of the first codeword and a spread signal of the second codeword. 

34. 	(Cancelled)  

35. 	(Previously Presented) The apparatus according to claim 29, wherein the major sequence pool and the optional sequence pool are predefined. 

36. 	(Cancelled) 

37. 	(Previously Presented) The apparatus according to claim 29, wherein the second codeword or a modulation and coding scheme of the second codeword is directly or indirectly derived from the first codeword. 

38. 	(Previously Presented) The apparatus according to claim 29, wherein the determining of the transport block size is based on a modulation and coding scheme of the first codeword and the second codeword.


use a cyclic redundancy check mask to indicate the modulation and coding scheme level of the second codeword.

40. 	(Previously Presented) The apparatus according to claim 29, wherein the first codeword and the second codeword are encoded separately. 

41. 	(Previously Presented) The apparatus according to claim 29, wherein encoding of the first codeword and the second codeword occur in series on a time domain.

42. 	(Previously Presented) The apparatus according to claim 29, wherein the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus at least to randomly select the spreading sequence for the first codeword, or wherein the spreading sequence for the first codeword is determined from another transmitted sequence from the apparatus.

43. 	(Currently Amended) An apparatus, comprising:
at least one processor; and
at least one memory including computer program code,
wherein the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus at least to

decode the second codeword,
wherein the major sequence is configured from a major sequence pool, and the optional sequence is determined based on the major sequence and an optional sequence pool, and
wherein there is a one-to-one mapping between a first sequence in the major sequence pool and a second sequence in the optional sequence pool, or there is a one-to-multiple mapping between a first sequence in the major sequence pool and a second sequence in the optional sequence pool.

44. 	(Previously Presented) The apparatus according to claim 43, wherein the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus at least to
determine a presence or a modulation and coding scheme of the second codeword based on information detected from the first codeword.

45. 	(Previously Presented) The apparatus according to claim 43, wherein the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus at least to
send a signal of a modulation and coding scheme to the user equipment for the first codeword.

46. 	(Previously Presented) The apparatus according to claim 43, wherein the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus at least to
determine the major sequence of the first codeword and the optional sequence of the second codeword.

47. 	(Previously Presented) The apparatus according to claim 43, wherein the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus at least to
determine the major sequence of the first codeword, wherein the optional sequence of the second codeword is derived from a predefined relationship between the first codeword and the second codeword.

48. 	(Currently Amended) A method, comprising:
selecting, at a user equipment operating in a non-scheduled access scheme, a first codeword and a second codeword based on an amount of data, wherein the first codeword is spread using a major sequence, and the second codeword is spread using an optional sequence;
determining a transport block size for the first codeword and the second codeword; and
transmitting the data, from the user equipment to a network node, using the first codeword and the second codeword,
wherein the major sequence is configured from a major sequence pool, and the optional sequence is determined based on the major sequence and an optional sequence pool, and
wherein there is a one-to-one mapping between a first sequence in the major sequence pool and a second sequence in the optional sequence pool, or there is a one-to-multiple mapping between a first sequence in the major sequence pool and a second sequence in the optional sequence pool.

49. 	(Previously Presented) The method according to claim 48, wherein spread signals from the first codeword and second codeword are superposed.

50. 	(Previously Presented) The method according to claim 48, wherein there is a one-to-one mapping between a first sequence in the major sequence pool and a second sequence in the optional sequence pool, or there is a one-to-multiple mapping between a first sequence in the major sequence pool and a second sequence in the optional sequence pool.

Allowable Subject Matter
5.	Claims 29, 30, 32-33, 35, and 37-49 are allowed. The following is an examiner’s statement of reasons for allowance:
	In regards to independent claim 1:
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the limitations of "select, by the apparatus operating in a non-scheduled access scheme, a first codeword and a second codeword based on an amount of data, wherein the first codeword is spread using a major sequence, and the second codeword is spread using an optional sequence; determine a transport block size for the first codeword and the second codeword; and transmit the data to a network node using the first codeword and the second codeword, wherein the major sequence is configured from a major sequence pool, and the optional sequence is determined based on the major sequence and an optional sequence pool, and wherein there is a one-to-one mapping between a first sequence in the major sequence pool and a second sequence in the optional sequence pool, or there is a one-to-multiple mapping between a first sequence in the major sequence pool and a second sequence in the optional sequence pool." Consequently, claim 1 is allowed over the prior arts.
In regards to independent claims 43 and 48:
Claims 43 and 48 include similar limitations of independent claim 1. Therefore, are allowed for similar reason of claim 1 above. 
Dependent claims 30, 32, 33, 35, 37-42, 44-47, and 49  depend from allowable independent claims and inherently include limitations therein and therefore are allowed as well.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069.  The examiner can normally be reached on MON-FRI 7:30 AM - 5:00 PM EST, also please fax interview request to (571) 273- 2069.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 

/OSMAN ALSHACK/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112